ALLOWABILITY NOTICE
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figures 1, 2, and 3 all require a “Prior Art” label as indicated in the Brief Description of Drawings.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In an interview with Robert Brouillette on 2/11/2022, Participants agreed to the following change which was intended to be part of the preliminary amendment also filed on 2/11/2022. The following correction is to avoid a 35 USC 112 rejection drawn to the term “substantially” since it is a relative term which is not defined in the written description. 
The application has been amended as follows referencing the claims dated 2/11/2022…
Claim 2 line 2, after “the valve body are” and before “lower than”
	Delete [[substantially]]

Allowable Subject Matter
Claims 1-4, 6, 9-14, and 19 are allowed via preliminary amendment and examiner’s amendment. Claims 5, 7, 8, and 15-18 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
In combination with the other claimed limitations, none of the cited prior art, alone or in combination, discloses or teaches,
(Claim 1) “…a flap member…comprising an annular band attached to the outermost side of the flap member facing a downstream section …the flap member further comprising a fence having a row of sharp projections covering at least a downstream portion of the annular band.”
(Claim 11) “A flap member…comprising a sheet attached to an outermost side of the flap member facing a downstream section …the flap member further comprising a fence having a row of sharp projections covering at least a downstream portion of the sheet …”
The closest prior art is deemed to be McAlpine (US 2018/0044906).

    PNG
    media_image1.png
    203
    364
    media_image1.png
    Greyscale


Sewell et al. (US 5451239) further teaches a fence/mesh/filter (figure 1) having spikes/protrusions 18, however the fence/mesh/filter and spikes are intended to be placed on the ground to prevent animals from entering that area (see at least abstract) which complicates a potential obvious combination wherein the spiky fence/mesh/filter is placed onto a flapper style check valve. Furthermore Sewell lacks any teaching for positioning the mesh over an annular band or sheet attached to a downstream side of the flapper. 
US 2018/0016792 discloses a downspout “check valve” having air flow gaps, which is applicable to some of Applicant’s dependent claims. 
US 2020/0236922 and US 8459298 disclose other anti-animal pivotal check valves having protrusions but lack any disclosure for the protrusions being part of a fence/mesh/filter and further lack a teaching for an intervening structure between a mesh and the flap. 
US 2009/0095357 and US 2016/0153565 are two of several cited examples of conventional flapper style check valves within drain lines suitable for further combination.
The remainder of cited references disclose either other conventionally known flapper style check valves or animal deterrents.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Mondays and Wednesday-Saturday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center 

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	

/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753